Citation Nr: 0729608	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation greater than 
30 percent for a right wrist disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from October 2000 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's right wrist disability is currently evaluated 
at 30 percent under Diagnostic Code (DC) 5214, ankylosis of 
the right wrist.  Under DC 5214, a 30 percent evaluation is 
warranted when there is favorable ankylosis in 20 to 30 
degrees of dorsiflexion.  A 40 percent evaluation is 
warranted when there is ankylosis in any other position, 
except favorable.  38 C.F.R. § 4.71a (2007).  The RO 
originally evaluated the veteran's right wrist disability 
under DC 5215, limitation of motion of the wrist.  However, a 
10 percent evaluation was the highest available evaluation 
under that DC, and the RO assigned a 30 percent evaluation by 
analogy to ankylosis because the veteran had functional loss 
due to pain in his wrist.  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

The current evidence of record does not reflect an overall 
disability picture for the right wrist warranting a 
disability rating greater than 30 percent under DC 5214, as 
there is no evidence of ankylosis of the right wrist.  
38 C.F.R. § 4.71a.  Simply stated, there is no basis for a 
higher evaluation under the rating criteria. 

At his August 2007 travel Board hearing, the veteran stated 
that he recently left his job in construction because of his 
wrist pain.  The veteran testified that he had pain in his 
wrist that increased when he tried to carry objects weighing 
more than five pounds.  The veteran also stated that he had 
worked in a garage and in retail and could not perform his 
jobs because of his wrist pain and weakness.  The veteran 
described his right ring and small fingers as being 
"curled."  

Based on the above, the Board finds that referral of the 
veteran's claim to the VA Director of Compensation and 
Pension is warranted for consideration of an extra-schedular 
evaluation.  The Board cannot assign an extra-schedular 
evaluation in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit this case to the 
Director of Compensation and Pension for a 
determination as to whether the veteran is 
entitled to an extra-schedular rating for 
his right wrist disability under 38 C.F.R. 
§ 3.321(b).  The RO should include a 
statement as to the veteran's service 
connected disability, employment history, 
educational and vocational attainment, and 
all other factors having a bearing on the 
issue.  Actions taken thereafter should 
proceed in accordance with the directives 
of the Director of the Compensation and 
Pension Service.  

2.   If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



